Title: To Thomas Jefferson from Thomas Newton, Jr., 3 July 1802
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


          
            Sir
            Norfolk July 3. 1802
          
          Doctor Butler a particular acquaintance of mine has for the benifit of his health resolved to spend a few months at the Springs. On his return he wishes to pay his respects to you; Knowing his intention and wish, it is with pleasure I introduce this worthy man to you.—your goodness will pardon this trespass
          Wishing you health and much felicity I remain with esteem and regard Yrs. &c
          
            Tho Newton Jr
          
         